Citation Nr: 1701390	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  13-10 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected disease or injury.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for pes planus.

5.  Entitlement to an increased rating for chronic lumbar strain, rated as 20 percent disabling.

6.  Entitlement to an effective date earlier than November 26, 2007 for the award of an increased 20 percent rating for chronic lumbar strain.

7.  Entitlement to a compensable rating for hallux valgus, left great toe (bunionectomy).

8.  Entitlement to a compensable rating for hallux valgus, right great toe.

9.  Entitlement to a compensable rating for residual scar, left foot associated with hallux valgus, left great toe (bunionectomy).

10.  Entitlement to an effective date earlier than November 26, 2007 for the award of service connection for residual scar, left foot associated with hallux valgus, left great toe (bunionectomy).

11.  Entitlement to a compensable rating for residual scar, bilateral gynecomastia.

12.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Andrew L. Wener, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1994 to April 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and April 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Relevant procedural history is addressed in detail below.

In April 2016, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  In October 2016, the Board notified the Veteran of his right to another hearing before a different VLJ.  Subsequently, the Veteran responded that he did not wish to testify at another hearing, and he requested that the Board decide his case on the evidence of record.

The issues of entitlement to service connection for a bilateral knee and right shoulder disabilities and pes planus, as well as entitlement to a compensable rating for residual scar, bilateral gynecomastia, and entitlement to TDIU are addressed in the REMAND portion of the decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 1999 rating decision, the RO denied entitlement to a right shoulder disability, finding the evidence did not demonstrate a current right shoulder disability that was related to service.  The Veteran did not timely appeal this decision or submit new and material evidence within one year of the decision.

2.  Evidence received since the June 1999 rating decision relates to the basis for the prior denial.

3.  Prior to April 22, 2016, the Veteran's chronic lumbar strain was not shown to be productive of forward flexion of the thoracolumbar spine limited to 30 degrees or less, and ankylosis of the spine was not demonstrated.

4.  From April 22, 2016, the Veteran's chronic lumbar strain has been shown to be productive of forward flexion limited to 30 degrees or less; ankylosis of the spine has not been demonstrated.

5.  The Veteran hallux valgus, left great toe (bunionectomy), has been manifest by severe symptoms, to include pain, numbness, and difficulty ambulating.

6.  The Veteran's hallux valgus, right great toe, has been manifest by severe symptoms, to include pain, numbness, and difficulty ambulating.

7.  The Veteran's residual scar, left foot associated with hallux valgus, left great toe (bunionectomy), has been manifest by one scar approximately 6 cm by 1 cm that is neither painful nor unstable.

8.  In a June 1999 rating decision, the RO granted an increased 20 percent rating for the Veteran's chronic lumbar strain; the Veteran did not appeal this decision and it became final.

9.  The Veteran next filed a claim for entitlement to an increased rating for a back injury on November 26, 2007.

10.  There is no evidence of any communication in the claims file prior to November 26, 2007 indicating intent to file a claim for an increased rating for chronic lumbar strain, and it is not factually ascertainable that an increase in disability occurred within one year from the date of claim.

11.  On December 16, 1998, VA received the Veteran's original claim of entitlement to service connection for left foot bunionectomy; the evidence associated with that claim included an April 1999 VA examination report indicating post-surgical scarring on his left foot.

12.  In a June 1999 rating decision, the RO granted service connection for hallux valgus, left great toe (bunionectomy), but did not implicitly or explicitly deny service connection for residual scarring on the left foot.

13.  In November 2007, the Veteran filed a claim for compensation for disability associated with his hallux valgus, left great toe; VA issued a rating decision in March 2011 granting service connection for residual scar, left foot associated with hallux valgus, left great toe (bunionectomy), effective November 26, 2007.

14.  In connection with the December 16, 1998 claim of entitlement to service connection for left foot bunionectomy, there was an unadjudicated claim of entitlement to service connection for residual scar, left foot.


CONCLUSIONS OF LAW

1.  The June 1999 rating decision that denied entitlement to service connection for a right shoulder disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

2.  Evidence received since the June 1999 rating decision is new and material and the claim for service connection for a right shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Prior to April 22, 2016, the criteria for a rating in excess of 20 percent for the Veteran's chronic lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5237 (2015).

4.  From April 22, 2016, the criteria for a 40 percent rating, but no higher, for the Veteran's chronic lumbar strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5237 (2015).

5.  The criteria for a 10 percent rating for the Veteran's hallux valgus, left great toe (bunionectomy), have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5280 (2015).

6.  The criteria for a 10 percent rating for the Veteran's hallux valgus, right great toe, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5280 (2015).

7.  The criteria for a compensable rating for residual scar, left foot associated with hallux valgus, left great toe (bunionectomy), have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7804 (2015).

8.  The criteria for an effective date earlier than November 26, 2007 for the grant of an increased 20 percent rating for chronic lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.159, 3.400 (2015).

9.  An effective date of December 16, 1998 for the grant of service connection for residual scar, left foot associated with hallux valgus, left great toe (bunionectomy) is warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.159, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this case, the RO mailed the Veteran letters, dated in July 2010, February 2012, and March 2012 informing him of the type and nature of evidence needed to substantiate his claims.  The Veteran waived RO review of newly submitted evidence via written correspondence in September 2016.  VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claims on appeal.  Specifically, VA has obtained all relevant VA outpatient records and service treatment records, and lay statements of the Veteran have also been associated with the record.  In addition, VA afforded the Veteran medical examinations pertaining to his bilateral hallux valgus, left foot scarring, and chronic lumbar strain in August 2010, February 2011, and April 2016.  The reports from these examinations indicate that the examiners reviewed the Veteran's medical history, performed in-person examinations (including range of motion testing), and offered assessments of the Veteran's functional impairment based on their findings.  As such, with respect to the issues herein decided, the Board finds that the examinations of record, considered collectively, are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted above, the Veteran's bilateral knee, right shoulder, and pes planus disabilities, as well as his application concerning unemployability, are addressed in the Remand section below.

The Veteran had the opportunity to present testimony at the April 2016 Travel Board hearing.  During the hearing, the VLJ clarified the issues on appeal, explained the applicable concepts, and suggested the submission of evidence to support the Veteran's claims.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the claims herein decided.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In June 1999, the RO denied the Veteran's claim for service connection for a right shoulder disability.  The Veteran was notified of this denial and did not submit a timely notice of disagreement.  The decision was, therefore, final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

At the time of the June 1999 rating decision, the evidence of record included service medical records as well as post-service VA examination report showing some mild tenderness to palpation of the bicipital tendon area, with a diagnosis of questionable spontaneous dislocation of the right shoulder.  In the decision, the RO noted that there was no evidence of an in-service right shoulder injury, and found that in the absence of a diagnosed disability, service connection could not be granted.

Subsequent to the June 1999 decision, the Veteran has submitted medical records reflecting ongoing treatment for right shoulder pain and limitation of motion.  In February 2011, VA afforded him an examination of his right shoulder, essentially conceding that new and material evidence had been received.  In light of the above, the Board finds that evidence submitted since the June 1999 rating decision is new and material and warrants reopening of the claim.  See 38 C.F.R. § 3.156.

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

	Chronic Lumbar Strain

The Veteran contends that his service-connected chronic lumbar strain warrants a rating in excess of 20 percent.  His symptoms are rated under Diagnostic Code 5237, based on limitation of motion as applied under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71(a).

In general, disability of the spine may be evaluated under either the General Rating Formula or under the formula for rating intervertebral disc syndrome (IVDS) based on incapacitating episodes (Diagnostic Code 5243), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  In this case, however, Diagnostic Code 5243 is not applicable, as the Veteran has not been diagnosed with disc disease.

Under the General Rating Formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71(a).

Note (1) of the General Rating Formula provides that VA should evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code.  Id.

The Veteran filed the instant claim for increase in June 2010.  On VA examination in August 2010, he reported back pain at a level of 9/10.  He denied radiculopathy but stated that occasionally he had some numbness down his right leg.  He reported using a cane, and stated he could walk approximately 15 minutes or 1-2 blocks.  He reported flare-ups every day in his lumbar area caused by sleeping too long, standing too long, or lifting anything over 50 pounds.  He worked as a long-haul truck driver and he stated that he would get stiff in the cab.  To relieve the flare-ups, he had to stretch and rest and start moving around.  He denied any bowel or bladder problems.

A physical examination revealed mild tenderness to palpation over the paraspinal muscles on the right.  There were no skin changes, and no erythema or fluctuance.  No tenderness was noted over the spinous processes.  Forward flexion was 0 to 60 degrees.  Extension was 0 to 15 degrees.  Left lateral flexion was 0 to 20 degrees and right lateral flexion was 0 to 25 degrees.  Lateral rotation was 0 to 30 degrees bilaterally.  No painful motion was noted, and the examiner did not appreciate any spasm, weakness, tenderness, atrophy, or guarding.  The Veteran had normal lordosis about the lumbar spine and walked with a normal gait.  A neurologic examination revealed 4+/5 strength in both lower extremities with sensation and reflexes intact.  Downgoing Babinski's reflex was noted in the left lower extremity.  The examiner provided a diagnosis of chronic lumbosacral strain, and noted that it was reasonable that the Veteran could have increased pain or decreased range of motion with increased activity and exercise.

Also in August 2010, the Veteran submitted a statement indicating that his back pain was "getting to the point where [it's] limiting my ability to make a sufficient living."  He reported having to take off work due to loss of sleep because of back pain.

In February 2011, the Veteran underwent a general VA examination in which he reported low back pain which radiated down his right leg.  He reported taking over-the-counter pain medication for his symptoms.  In addition, he stated that he could sleep for only 2 hours at a time due to back pain, which hampered his ability to work.

In April 2014, a VA primary care note indicates that the Veteran reported intermittent back pain from 4/10 to 8/10 in severity, with accompanying numbness in the left leg.  He denied weakness or bowel or bladder control issues.  Subsequently, X-rays of the thoracolumbar spine taken in May 2014 revealed normal findings: alignment was grossly normal and no significant facet joint arthropathy was noted.

At his Board hearing, the Veteran described being injured in service with accompanying neurological symptoms including numbness in his left leg and loss of bladder control.  He testified that he had ongoing, constant back pain which affected ambulation.  He reported being unable to walk heel-to-toe, stating that has to drag his feet.

On VA examination in April 2016, the Veteran reported that his back pain had gotten worse, particularly in the lumbar area.  He reported flare-ups described as spontaneous muscle spasms that caused shooting pain and numbness in his legs.  He reported that he was unable to bend over and reiterated that he would lose feeling in both legs.  In addition, he described severe pain, weakness, and loss of balance after sitting for prolonged periods of time.  The Veteran reported using a back brace and a cane for assistance ambulating.

On physical examination, forward flexion was 0 to 30 degrees.  Extension was 0 to 15 degrees.  Right lateral flexion was 0 to 20 degrees and left lateral flexion was 0 to 10 degrees.  Right lateral rotation was 0 to 30 degrees and left lateral rotation was 0 to 20 degrees.  The Veteran was able to perform repetitive-use testing; however, some additional loss of function was observed due to pain, weakness, and lack of endurance.  The examiner noted severe pain at the end of range of motion, as well as localized tenderness or pain on palpation of the joint or associated soft tissue, particularly over L4-S1 and the right SI joint.  In addition, there was tenderness, guarding, or muscle spasm which resulted in abnormal gait or abnormal spine contour.  Muscle strength testing revealed diminished strength bilaterally with knee extension, ankle plantar flexion, and ankle dorsiflexion.  No muscle atrophy was observed.  Reflexes were normal.  The examiner indicated that there were no signs or symptoms of radiculopathy or any other neurologic abnormalities.  No ankylosis of the spine was noted.  There was no evidence of IVDS.

When applying the rating criteria to the facts of this case, the Board finds that the Veteran is entitled to a 40 percent rating for his chronic lumbar strain, effective April 22, 2016, the date of his most recent VA examination.  Prior to that date, however, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent.

On review, the April 2016 VA examination report demonstrates that the Veteran had reduced range of motion of the thoracolumbar spine to a degree that warrants a 40 percent schedular rating-i.e., limitation of forward flexion of the thoracolumbar spine to 30 degrees or less.  See 38 C.F.R. § 4.71(a).  As such, a 40 percent rating will be assigned from the date of the examination.  A rating in excess of 40 percent from that date is not warranted, as the preponderance of the evidence is against a finding of ankylosis of any part of the Veteran's spine.  See id.

Prior to the April 22, 2016 examination, the only available range of motion findings (from the August 2010 VA examination) indicate that the Veteran was able to produce forward flexion of the thoracolumbar spine from 0 to 60 degrees.  In this regard, the August 2010 examination report explicitly addressed functional limitations in range of motion findings as well as the factors laid out in DeLuca, noting that it was reasonable that the Veteran could have increased pain or decreased range of motion with increased activity and exercise.  However, there is no indication that such pain resulted in additional loss of function or loss of thoracolumbar motion that would more nearly approximate the criteria for a higher rating.  In short, the preponderance of the evidence is against a finding that forward flexion of the thoracolumbar spine was limited to 30 degrees or less, even when considering pain, weakness, fatigability, and incoordination, at any time prior to the April 22, 2016 examination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-207.

The Board has considered the Veteran's lay statements with regard to his lumbar spine symptoms.  To that end, while laypersons are competent to report general symptoms such as back pain and flare-ups, the specific range of motion findings from the August 2010 VA examination report are more probative as to the severity of the Veteran's chronic lumbar strain for VA purposes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board notes that the Veteran's representative appeared to question the validity of the examination during the Veteran's Board hearing.  However, the Board finds no evidence that the August 2010 VA examiner was not qualified or that any specific errors were made that would compromise the validity of the results.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009) (applying the presumption of regularity to VA examinations).  The Board presumes that the examiner was qualified to perform the examination and performed the examination in an appropriate manner.  Id.  The Veteran's description of perceived inadequacies does not rise to the level of clear evidence of an inadequate examination protocol which rendered the results unreliable.  See generally Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

As noted above, the Board has considered the possibility of a higher schedular rating under the formula for rating IVDS based on incapacitating episodes.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5243.  For purposes of evaluations under Diagnostic Code 5243, Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  In this case, as discussed above, the Board acknowledges that the Veteran has a history of flare-ups of lumbar spine pain.  However, no incapacitating episodes have been reported and there is no evidence of disc disease.  Thus, an increased rating pursuant to Diagnostic Code 5243 is not warranted.

Finally, the Board acknowledges the Veteran's contentions that his disabilities have impacted his employability and hindered his daily activities.  The Board also notes his contentions that various musculoskeletal conditions interact and exacerbate his thoracolumbar spine disability to some extent.  In this regard, the issues of entitlement to a TDIU and entitlement to service connection for pes planus, right shoulder, and bilateral knee disabilities are addressed in the Remand portion of this decision.  The issues of entitlement to increased ratings for bilateral hallux valgus are also addressed within the body of this decision.  With respect to the degree of functional impairment due to thoracolumbar spine disability, the Board finds that the Veteran's symptoms are fully contemplated by the currently assigned staged rating, in light of the applicable criteria.  See 38 C.F.R. § 4.71(a).  To the extent the Veteran argues that his back symptoms warrant a higher rating, the Board finds that the objective findings of medical professionals are more probative than his lay contentions.  See Jandreau, 492 F.3d at 1376-77.

In sum, the evidence deemed most probative by the Board demonstrates that, pursuant to the criteria provided in 38 C.F.R. § 4.71(a), a rating in excess of 20 percent is not warranted for the Veteran's chronic lumbar strain prior to April 22, 2016.  A 40 percent rating, but no higher, is warranted thereafter.

	Bilateral Hallux Valgus

The Veteran contends that he is entitled to compensable ratings for his service-connected hallux valgus of the great right and left toes.  His symptoms are rated under Diagnostic Code 5280, which provides a maximum 10 percent rating for hallux valgus, operated with resection of metatarsal head, and, alternatively, a 10 percent rating for severe hallux valgus if equivalent to amputation of the great toe.  38 C.F.R. § 4.71(a).

The pertinent facts may be summarized as follows.  The Veteran was diagnosed with bilateral hallux valgus in service.  He underwent an in-service bunionectomy on the left side only in 1995; since then he has continued to report ongoing symptoms bilaterally.  On VA examination of his left foot in August 2010, he reported pain at a level of 8/10.  (His right foot was not examined at that time.)  He reported being able to walk only for 15 minutes or 1-2 blocks at a time.  He reported flare-ups every day with prolonged standing or sitting.  In addition, he reported that his left foot symptoms affected his ability to work as a long-haul truck driver.

On physical examination of the left foot there was no pain, weakness, stiffness, swelling, heat, redness, or fatigability.  The Veteran displayed a normal gait.  The foot was nontender to palpation on the lateral side but was mildly tender over the first MTP joint.  There was no edema or instability.  Sensation was intact, and he was able to fully bear weight on the left foot.  There was angulation of the hallux valgus of approximately 5 degrees, with no midfoot or forefoot malalignment appreciated.  There was 10 degrees of motion at the TT joint with 10 degrees of dorsiflexion, as well as 5 degrees of plantar flexion.  The examiner noted that the Veteran did have pain and decreased range of motion, and stated that it was reasonable that he could have increased pain or decreased range of motion with increased activity and exercise.

Also in August 2010, the Veteran submitted correspondence wherein he reported increasing pain in his foot and stated that he had difficulties operating the clutch in his semi-truck.

On VA examination in February 2011, the Veteran complained of pain in both feet, especially when walking.  With respect to his right foot specifically, he reported flare-ups occurring daily and lasting for 30 minutes.  He reported that he was limited in his ability to walk.  X-rays of the right foot revealed moderate hallux valgus deformity with a hallux valgus angle of 45 degrees.  (A diagnosis of pes planus was also noted.)

At his Board hearing, the Veteran testified that his feet were "messed up."  He testified that his symptoms included pain and numbness in both big toes as well as the second toe on his left foot.  He reported having trouble walking due to foot pain.

On VA examination in April 2016, the Veteran reported limited motion, stiffness, and throbbing pain in both feet near the great toes.  He reported flare-ups of throbbing pain and indicated that he was unable to stand on his toes or walk for prolonged periods of time.  He was diagnosed with bilateral hallux valgus and left-side hallux rigidus, with bilateral metatarsalgia.  (Bilateral pes planus with marked pronation was also noted.  The examiner indicated that pes planus was productive of pain on use and manipulation of the feet, swelling, and characteristic calluses.)

The examiner noted the Veteran's history of resection on the left side, and indicated that since surgical intervention he had developed worsening loss of range of motion of the left great toe and pain with ambulation.  Overall, it was noted that the Veteran's hallux valgus symptoms were mild or moderate in both feet.  Symptoms from hallux rigidus were likewise mild or moderate; the examiner noted that the Veteran had stiffness at the metatarsal joint of the left great toe that was present with passive and active range of motion, as well as pain with manipulation.  In terms of functional impairment, the Veteran presented with pain on movement and with weight-bearing (bilaterally), less movement than normal (left), incoordination (left), swelling (left), atrophy (left), and disturbance of locomotion (left).

After reviewing the record, the Board finds that separate 10 percent ratings are warranted for the Veteran's bilateral hallux valgus, under the applicable criteria.  In this regard, the Board is aware that the Veteran underwent a resection of the metatarsal head on the left side only, and has no history of surgical intervention on the right side.  However, throughout the appeal period he has reported symptoms which the Board, weighing the evidence in the light most favorable to the Veteran, can only find to be "severe."  In particular, these symptoms include pain on movement, pain on weight-bearing, a feeling of numbness in both toes, and significant disturbance of locomotion.  The Board finds that these symptoms rise to a level of severity warranting compensable ratings pursuant to Diagnostic Code 5280.  See 38 C.F.R. § 4.71(a).

The Board has considered whether the Veteran is entitled to higher or separate ratings under other pertinent Diagnostic Codes involving the feet.  To that end, the Board has considered Diagnostic Codes 5276-5279 and 5281-5283, which provide ratings for pes planus, weak foot, claw foot, metatarsalgia, hallux rigidus, hammer toe, and malunion or nonunion of the tarsal or metatarsal bones.  See 38 C.F.R. § 4.71(a).  Initially, the Board is aware that the Veteran has been diagnosed with pes planus; his claim for service connection for this disability is addressed in the Remand section below, and need not be discussed here.  In addition, the Board acknowledges the April 2016 diagnosis of bilateral metatarsalgia; however, as the maximum rating for that condition is 10 percent, it would not benefit the Veteran to switch the rating code accordingly.  Moreover, assigning a separate rating for metatarsalgia or hallux rigidus would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.  As none of the lay or medical evidence of record establishes that the Veteran has ever had any of the other conditions listed, an increased rating under these Diagnostic Codes is not warranted.

The Board further notes that Diagnostic Code 5284, which provides 10, 20, and 30 percent ratings for (respectively) moderate, moderately severe, and severe "other" foot injuries, is inapplicable in this case.  In Copeland v. McDonald, 27 Vet. App. 333 (2015), the United States Court of Appeals for Veterans Claims (Court) found that Diagnostic Code 5284 does not apply to the eight foot conditions specifically listed in 38 C.F.R. § 4.71(a), and that rating the listed conditions under Diagnostic Code 5284 constitutes an impermissible rating by analogy.  Here, as noted above, the evidence reflects that the Veteran underwent a bunionectomy in service and has since suffered from pain and resulting functional loss attributed in part to bilateral hallux valgus.  Thus, the Veteran's disability is properly considered under Diagnostic Code 5280 and an increased rating pursuant to Diagnostic Code 5284 is not appropriate.

In sum, the evidence deemed most probative by the Board establishes the Veteran's entitlement to separate 10 percent ratings for his bilateral hallux valgus.  Ratings in excess of 10 percent are not warranted, for the reasons discussed above.

	Residual Scar, Left Foot

The Veteran contends that he is entitled to a compensable rating for his service-connected residual scar, left foot, which resulted from his in-service bunionectomy.  His symptoms are rated under Diagnostic Code 7804, which provides a 10 percent rating for one or two scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 30 percent rating for five or more scars that are unstable or painful.  38 C.F.R. § 4.118.

Historically, the Veteran submitted an original claim for service connection for left foot bunionectomy in December 1998.  On VA examination in April 1999, the examiner noted the Veteran's history of in-service bunionectomy and observed that he had a 4.5 cm by 1.0 cm scar on the dorsum area of the distal part of the left foot metatarsal bone and the first big toe.  The scar was healed and nontender.  Approximately 4.5 cm behind the first left metatarsophalangeal joint there was a hole in the soft tissue which apparently resulted from removal of a surgical pin.  The examiner could not extract any drainage by squeezing the soft tissue, and there was no tenderness to palpation.  The Veteran reported that the hole resulted when his surgeon left a pin in his foot and he removed the pine with pliers.  Since then the hole had been present with some itching in the area.

On VA examination in February 2011, the Veteran reported that his left foot scar itched but was not productive of pain, tenderness, or limitation of motion.  On physical examination, the scar was 5 cm by 1 cm and was superficial, well-healed, nontender, and similar in color to the surrounding skin.  There was no inflammation, edema, or keloid formation, and no elevation or depression of the surface contour.  The scar was painless and nontender on touch and caused no limitation of motion.

At his Board hearing, the Veteran testified that his left foot scar caused itchiness.  He also testified that he still had a hole in his foot from the surgical pin.  He did not report that the scar was painful or unstable.

On VA examination in Apri 2016, the Veteran reiterated that he had a surgical scar on his left foot which caused "severe pain."  On physical examination, the scar was 6 cm by 0.3 cm and was linear, stable, and was not painful.  No limitation of function was noted due to the scar, and there was no evidence of additional complications (such as nerve damage) in the scar area.

After carefully reviewing the record, the Board finds that the preponderance of the evidence is against entitlement to a compensable rating for the Veteran's residual scar, left foot.  In short, the Board finds that there is simply no credible evidence that the Veteran's scar is either painful or unstable, as is required for a compensable rating under Diagnostic Code 7804.  See 38 C.F.R. § 4.118.  The Board recognizes that the scar involves a small hole resulting from the removal of a surgical pin; however, the Veteran's reports and the objective medical findings establish that this feature causes itchiness but does not result in the scar being painful or unstable.

The Board also acknowledges the Veteran's report of "severe pain" in his left foot during the April 2016 VA examination.  To the extent that this statement constitutes a lay contention of painful scarring, however, the Board finds that the objective findings of medical professionals, coupled with the Veteran's prior statements pertaining to his scar symptoms, outweigh the contention that his scar is painful.  Specifically, the April 1999, February 2011, and April 2016 VA examination findings noted no objective findings that the scar was painful.  VA outpatient notes likewise do not reflect that the scar has been painful.  Moreover, the Veteran's report of "severe pain" is inconsistent with his previous statements pertaining to his scar.  He has on numerous occasions-including during his Board hearing and during his VA examinations-reported that his scar was itchy but not painful.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (in making credibility determinations, the Board may consider, among other factors, inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record); Jandreau, 492 F.3d 1372, 1376-77.  These prior statements, in combination with the findings of VA medical professionals, constitute the most probative evidence.

In sum, the evidence deemed most probative by the Board establishes that the Veteran's residual scar, left foot has not been shown to be productive of pain or instability.  Additionally, there is no evidence that this scar is deep or nonlinear, or that it covers an area greater than 39 square cm.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7802 (providing alternative rating criteria for scars not of the head, face or neck).  Accordingly, entitlement to a compensable rating for the Veteran's residual scar, left foot, is denied.

Extraschedular Consideration

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the evidence of record is against a finding that the service-connected disabilities addressed herein are so exceptional or unusual as to warrant the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disabilities with the established criteria found in the rating schedule for those disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided under 38 C.F.R. § 3.321(b)(1) as "governing norms"( including marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that renders inadequate the available schedular evaluations for the service-connected disabilities on appeal.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, the Veteran's chronic lumbar strain is productive of limitation of motion, painful motion, stiffness, disturbance of locomotion, and flare-ups.  His bilateral hallux valgus is productive of severe symptoms manifested by pain, numbness, and difficulty walking.  Finally, his left foot post-bunionectomy scar is neither painful nor unstable, is not deep or nonlinear, and does not cover an area greater than 39 square cm.  The ratings assigned for these conditions fully contemplate the symptomatology described above.  As such, it cannot be said that the available schedular evaluations for the disabilities on appeal are inadequate.

The Board observes also that, even if the available schedular evaluations for the disabilities at issue are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  In short, there is no indication that he has required frequent periods of hospitalization for his chronic lumbar strain, bilateral hallux valgus, or left foot scar.  Moreover, while his disability does affect his employability, there is nothing in the record to indicate that it causes impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Veteran has reported pain in his feet and back, limitation of motion, and flare-ups, which have impacted his ability to work as a long-haul truck driver.  However, these symptoms are explicitly considered in his schedular evaluations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.

Earlier Effective Dates

The assignment of effective dates is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increased compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1) and (2).

Thus, according to Harper v. Brown, 10 Vet. App. 125, 126 (1997), three possible effective dates may be assigned depending on the facts of the particular case:

(1) 	if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) 	if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (i.e., the date the increase is factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or,

(3) 	if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

In summary, determining the appropriate effective date for an increased rating under the effective date statutes and regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received, and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. § 3.155, 3.400(o)(2).

The term "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  With respect to informal claims, the Board is aware that this case predates the changes to 38 C.F.R. § 3.155, and therefore the older version of the regulation applies.  Under the former § 3.155, any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA may constitute an informal claim, provided that such informal claim identify the benefit sought.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Furthermore, under 38 C.F.R. § 3.157, once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  See Servello, 3 Vet. App. at 199.  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  Id. at (b)(2).

	20 Percent Rating for Chronic Lumbar Strain

The Veteran claims entitlement to an effective date earlier than November 26, 2007 for the award of a 20 percent rating for his chronic lumbar strain.

Historically, the Veteran was granted service connection for chronic lumbar strain in June 1999.  An initial 10 percent rating was assigned, effective April 16, 1998, pursuant to Diagnostic Code 5237.  The Veteran did not submit a timely notice of disagreement, and the decision became final.  See 38 C.F.R. §§ 3.156(b), 20.300, 20.302.

In November 2005, the Veteran submitted a Statement in Support of Claim which included his name and Social Security number but no substantive contentions.  The next contact he had with VA was on November 13, 2007, when he called the RO to request that his file be transferred to Mississippi.  On November 26, 2007, he filed correspondence stating, "Please except this as an informal claim with 11/19/2007 as the effective date.  I wish to file a compensation claim.  I am aware that I have one year to get my signed completed application in to the Federal VA."  The same day, he filed a formal claim for an increased rating for a "back injury."  In March 2011, the RO issued a rating decision granting a 20 percent rating effective November 26, 2007.

On review, the record does not reflect, and the Veteran has not asserted, that a communication or action indicating intent to apply for an increased rating for his chronic lumbar strain was filed with VA prior to November 26, 2007.  Indeed, no substantive correspondence of any kind was received from the Veteran in the period following the June 1999 rating decision granting service connection and his claim for increase received on November 26, 2007.  The Board acknowledges the Veteran's request for an effective date of November 19, 2007; however, the applicable law provides that the effective date shall be assigned from the date the claim is received, not the date appearing on the correspondence.  38 C.F.R. § 3.400(o)(2).  Here, as noted above, the relevant correspondence was received by VA on November 26, 2007.

In addition, the record does not establish that an increase in the Veteran's chronic lumbar strain preceded the claim by a year or less.  See 38 C.F.R. § 3.400(o)(2).  VA outpatient records reflect that the Veteran complained of back pain with stiffness, spasms, and throbbing pain radiating down his right leg in October 2006.  However, imaging revealed a normal lumbosacral spine with normal alignment and disc spaces.  There is no indication of range of motion findings that would support a higher rating in the year prior to November 26, 2007.  Furthermore, after reviewing the VA treatment records prior to his November 2007 application for increased benefits, the Board can find no specific, dated examination report which indicates that the Veteran's chronic lumbar strain had worsened during this time period.  As a result, the Board concludes that the record cannot be construed as raising an informal claim for an increased rating.  38 C.F.R. § 3.157(b)(1).

In sum, the Board finds that November 26, 2007 is the earliest possible effective date for the grant of the 20 percent rating for chronic lumbar strain.  The Veteran may not now vitiate the finality of the June 1999 rating decision granting service connection by seeking increased compensation dating back to a prior, unappealed claim.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006) (holding that a freestanding claim for an earlier effective date is a nullity, and the only basis for challenging the effective of a now final decision date is clear and unmistakable error).  Additionally, the weight of the evidence does not establish a factually ascertainably increase in the Veteran's chronic lumbar strain during the period from November 26, 2006 to November 26, 2007.  Consequently, the claim for an effective date earlier must be denied.

	Service Connection for Residual Scar, Left Foot

The Veteran claims entitlement to an effective date earlier than November 26, 2007 for the award of service connection for residual scar, left foot.

Historically, the Veteran filed a claim for service connection for left foot bunionectomy in December 16, 1998.  On VA examination in April 1999, a 4.5 cm by 1.0 cm scar was noted on the dorsum area of the distal part of the left foot metatarsal bone and the first big toe that was healed and nontender.  The Veteran stated that there was some itching in the area of the scar.

The RO granted service connection for hallux valgus, left great toe, bunionectomy in June 1999.  In its decision, the RO discussed the Veteran's history of bunionectomy and the resulting scar, but did not include a denial of service connection for scarring, and the analysis and assignment of a noncompensable rating was limited to symptoms associated with hallux valgus.  Thus, it cannot be said that there was an implicit denial of service connection for scarring associated with left foot bunionectomy.  See generally Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009) (holding that the implicit denial rule is, at bottom, a notice provision which requires that a claimant have notice of denial of a claim either implicitly or explicitly).

The next correspondence received by the Veteran was his application for increased compensation, which VA received on November 26, 2007.  The RO subsequently granted service connection for residual scar, left foot associated with hallux valgus, left great toe in March 2011.  A noncompensable rating was assigned, effective November 26, 2007.  The Veteran then perfected an appeal as to the effective date.

As noted above, the RO's June 1999 rating decision involved an acknowledgment of scarring that resulted from the Veteran's left foot bunionectomy.  As such, the issue of entitlement to residual scarring of the left foot was reasonably raised by the record.  The issue, furthermore, was not implicitly or explicitly denied in the June 1999 rating decision.  In light of the above, the Board finds that the claim of entitlement to service connection for residual scars, left foot had been reasonably raised in connection with the December 16, 1998 application for benefits which remained pending until the award of service connection by the RO, in March 2011.  As the record reflects that this scarring existed at the time of this application for benefits, an effective date of December 16, 1998 is warranted for the award of service connection for residual scar, left foot.

The Board acknowledges the fact that the Veteran's post-bunionectomy scarring predates his December 1998 claim for benefits.  However, a review of the record demonstrates that, prior to December 16, 1998, there were no pending or unadjudicated claims.  In addition, none of the statutory or regulatory exceptions to the general rule regarding effective dates apply in this case.  In particular, any references to left foot scarring in service treatment records or post-service VA outpatient records do not constitute an original application or application to reopen under 38 C.F.R. § 3.157(b)(1), as such records cannot be accepted as informal claims for disability compensation where service connection has not been established.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  See also Pacheco v. Gibson, 27 Vet. App. 21 (2014) (construing ambiguity contained in § 3.157 as applying to a previous disallowance for a service-connected disability not being compensable in degree); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).

For the aforementioned reasons, the Board finds that an effective date of December 16, 1998 is warranted for the award of service connection for residual scar, left foot.  Because there were no pending or unadjudicated claims prior to receipt of the December 16, 1998 application, and because no statutory or regulatory exception applies in this case, the effective date of the Veteran's award of service connection for residual scar, left foot, cannot, as a matter of law, be earlier than the date of VA's receipt of the application on December 16, 1998.  To this extent, the claim for an earlier effective date must be denied.


ORDER

The application to reopen the claim for service connection for a right shoulder disability is granted.

Prior to April 22, 2016, entitlement to a disability rating in excess of 20 percent for chronic lumbar strain is denied.

From April 22, 2016, entitlement to a disability rating of 40 percent, but no higher, for chronic lumbar strain is granted.

Entitlement to a 10 percent rating for hallux valgus, left great toe (bunionectomy), is granted.

Entitlement to a 10 percent rating for hallux valgus, right great toe, is granted.

Entitlement to a compensable rating for residual scar, left foot associated with hallux valgus, left great toe (bunionectomy), is denied.

Entitlement to an effective date earlier than November 26, 2007 for the award of an increased 20 percent rating for chronic lumbar strain is denied.

Entitlement to an effective date of December 16, 1998 for the award of service connection for residual scar, left foot associated with hallux valgus, left great toe (bunionectomy), is granted.


REMAND

For the following reasons, the Board finds that the remaining issues must be remanded for further evidentiary development.  38 C.F.R. § 19.9.

Right Shoulder and Bilateral Knee Disabilities

The Veteran contends that he developed bilateral knee and right shoulder disabilities during service as a result of carrying heavy equipment as a radio operator.  In addition, he has reported that these conditions may have been caused or aggravated by his service-connected bilateral hallux valgus and/or his chronic lumbar strain.  In February 2011, he underwent a VA examination which resulted in diagnoses of bilateral chondromalacia patella, mild, and right shoulder biceps tendonitis with adhesive capsulitis, moderate.  However, the examiner did not offer an opinion as to the etiology of these conditions.

At his Board hearing, the Veteran's attorney requested new VA examinations to evaluate the claimed disabilities.  Given the lack of medical evidence regarding the etiology of these conditions, the Board agrees that new examinations are necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a medical examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  In addition, the Board notes that the Veteran has complained of lower extremity neuropathy that may be related to his service-connected chronic lumbar strain.  As VA is obligated to consider the entirety of the Veteran's disability picture in evaluating claims for disability compensation, the Board finds that an examination of the peripheral nerves is warranted as well.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).

Pes Planus

The Veteran's entrance examination report indicates that pes planus was noted prior to his entrance into service; the report indicates that this condition was "severe" but "asymptomatic."  Accordingly, the presumption of soundness is not for application.  See 38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  Notwithstanding, the Veteran contends that his pes planus was permanently aggravated during his service, particularly due to his extended use of combat boots.

In cases where the claimed disability is shown to be preexisting, it will be presumed to have been aggravated by service where there was an increase in disability during service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Horn v. Shinseki, 25 Vet. App. 231, 238 (2012).  A review of the Veteran's service treatment records reflects repeated complaints of foot problems, including a note from August 1994 of "boot stress noted of feet" and a March 1995 note indicating "severe pes planus bilaterally with mid-stance pronation."  In addition, there are multiple in-service reports of symptomatology due to hallux valgus with associated left foot bunionectomy.

The Veteran underwent a VA pes planus examination in March 2012.  The report from this examination indicates that the examiner considered the Veteran's contention that his pes planus worsened during service but ultimately found that, while pes planus "can worsen with time," "I am not aware of any medical literature that would relate his military service" with his foot conditions, including pes planus.

On review, the Board finds that the March 2012 medical opinion is inadequate.  Specifically, the examiner did not fully consider the Veteran's in-service symptoms, particularly the reports of pes planus noted to be "severe."  In addition, the examiner made no attempt to distinguish between symptoms attributable to pes planus and those attributable to hallux valgus.  Finally, the examiner's opinion did not adequately respond to the applicable standards of proof for preexisting conditions.  On remand, the RO should obtain an addendum medical opinion addressing the above issues and opining as to (1) whether the Veteran's preexisting pes planus was permanently aggravated during service, and (2) if so, whether there is clear and unmistakable evidence that such aggravation was due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Increased Rating for Residual Scar, Bilateral Gynecomastia

The Veteran underwent a procedure to remove tissue in both breasts during service.  He has subsequently argued that the resulting scars from this procedure warrant a compensable rating.  He is currently in receipt of a noncompensable rating under Diagnostic Code 7805, which governs scars, other (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804.  38 C.F.R. § 4.118.  Diagnostic Code 7805 instructs the rater to "[e]valuate any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-7804 under an appropriate diagnostic code."  Id.  The Veteran underwent a VA scar examination in April 2016.

At his Board hearing, the Veteran's attorney argued that the Veteran's symptoms should be rated analogously to a female mastectomy, pursuant to 38 C.F.R. § 4.116, Diagnostic Code 7626.  He specifically noted that these symptoms include scarring, disfigurement, loss of function (including loss of range of motion of the upper body due to "tightness" in his chest), loss of sensation, and pain.  Diagnostic Codes 7626 provides ratings ranging from noncompensable to 80 percent disabling for various symptoms associated with breast surgery.  Id.  Alternatively, the attorney argued that the Veteran may be entitled to an extraschedular rating under 38 C.F.R. § 3.321, as his symptoms are not fully contemplated by Diagnostic Code 7805.

On review, the Board finds that a remand is necessary to obtain a VA addendum opinion clarifying the differences and similarities between the Veteran's situation and female breast surgeries, and to ascertain whether it is medically appropriate to rate the Veteran's symptoms under 38 C.F.R. § 4.116, Diagnostic Code 7626.  Specifically, a medical opinion would be helpful to the Board in determining whether the Veteran's residual scar, bilateral gynecomastia is equivalent to (a) a wide local excision without significant alteration of size or form; (b) a simple mastectomy or wide local excision with significant alteration of size or form; (c) a modified radical mastectomy; or (d) a radical mastectomy.  See id. (rating criteria for surgery of the breast(s)).

If appropriate, the AOJ should then consider referring the claim to the Director of Compensation Service for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321.

TDIU

At his Board hearing, the Veteran testified that he currently works as a truck driver.  Nevertheless, he has contended over the course of the appeal that his service-connected disabilities have severely hampered his ability to work.  As the Board has jurisdiction over the Veteran's appeals for increased ratings and unemployability is part and parcel of those claims, the issue of entitlement to TDIU has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue, however, is inextricably intertwined with the remaining issues on appeal, and must be remanded as well.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that all VCAA notice and assistance obligations are satisfied concerning entitlement to TDIU.  The AOJ should forward the appropriate form (VA Form 21-8940) to the Veteran for completion.

2.  Obtain outstanding VA medical records pertaining to the Veteran for the period from April 2016 to the present.

3.  Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of his claimed bilateral knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and the entire claims file should be reviewed.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has a current bilateral knee disability that was incurred in or aggravated during service.  Specifically discuss the Veteran's contentions that he injured his knees while lifting heavy equipment during service.

In addition, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral knee disability was caused or aggravated by a service-connected disease or injury, to include his service-connected bilateral hallux valgus and/or chronic lumbar strain.

4.  Schedule the Veteran for a VA examination of the peripheral nerves of his lower extremities.  Specifically indicate whether the Veteran has any nerve-related pathology of the lower extremities, and if so, whether such neuropathy is as likely as not (50 percent probability or more) related to his service-connected chronic lumbar strain.  Specifically discuss the Veteran's reports of numbness and pain in both legs.

5.  Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of his claimed right shoulder disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and the entire claims file should be reviewed.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has a current right shoulder disability that was incurred in or aggravated during service.  Specifically discuss the Veteran's contentions that he injured his right shoulder while lifting heavy equipment during service.

6.  Forward the claims file to a VA podiatrist for an addendum opinion regarding the claim for service connection for bilateral pes planus.  After reviewing the entire record, the examiner should opine as to (1) whether the Veteran's preexisting pes planus was permanently aggravated during service, and (2) if so, whether there is clear and unmistakable evidence that such aggravation was due to the natural progress of the disease.

Specifically discuss the medical note from August 1994 of "boot stress noted of feet" and the March 1995 note indicating "severe pes planus bilaterally with mid-stance pronation."  If possible, differentiate in-service foot symptoms attributable to hallux valgus with symptoms attributable to pes planus.

7.  Forward the claims file to the appropriate VA specialist for an addendum opinion regarding the claim for a compensable rating for residual scar, bilateral gynecomastia.  After reviewing the entire record, the examiner should opine as to whether the Veteran's symptoms can be appropriately rated under the diagnostic criteria listed in Diagnostic Code 7626.

Specifically, please comment as to whether the Veteran's residual scar, bilateral gynecomastia is equivalent to (a) a wide local excision without significant alteration of size or form; (b) a simple mastectomy or wide local excision with significant alteration of size or form; (c) a modified radical mastectomy; or (d) a radical mastectomy.

8.  After completing all indicated development, readjudicate the claims on appeal, to include entitlement to TDIU, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


